Citation Nr: 0502654	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  98-11 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for coronary artery disease 
(CAD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to May 1989.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 decision by the RO.

By a decision dated in February 2003, the Board reopened the 
veteran's previously denied claim for service connection for 
CAD.  The Board also ordered internal development of the 
underlying claim for service connection.  Additional evidence 
was obtained; however, in May 2003 the United States Court of 
Appeals for the Federal Circuit invalidated the regulation 
that had permitted the Board to obtain and review new 
evidence without obtaining a waiver from the appellant.  
Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  Accordingly, in June 2003, the Board 
remanded the veteran's claim to the RO.  The RO took further 
action on the claim, and the case was returned to the Board 
in October 2004.

For the reasons set forth below, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


REMAND

When this case was before the Board in early 2003, the Board 
requested that the veteran be afforded a cardiology 
examination for purposes of obtaining a medical opinion as to 
"the nature, etiology, and onset date of current cardiac 
pathology."  Among other things, the examiner was asked to 
state whether there was any evidence that any current cardiac 
pathology was related to any signs or symptoms that the 
veteran experienced during service, particularly any chest 
pain, elevated blood pressure readings, or elevated 
cholesterol readings.  It was requested that the examiner 
render his or her opinion in terms of degree of probability, 
and that commentary be offered with respect to an April 1996 
opinion from a private cardiologist.

Unfortunately, the requested development has not been 
completed.  Although the veteran was afforded an examination 
in April 2003, the examiner did not offer a clear opinion, 
expressed in terms of probability, as to whether the 
veteran's current cardiac pathology was related to any of the 
signs or symptoms noted during service.  Nor did the examiner 
offer any comment with respect to the April 1996 opinion from 
the private cardiologist.  This information needs to be 
obtained.  See, e.g., Stegall v. West, 11 Vet. App. 268, 271 
(1998).

The report of the April 2003 VA examination indicates that 
the veteran was treated for heart-related difficulties at the 
VA Medical Center (VAMC) in Hampton, Virginia in March 1999 
and January 2003.  Under the law, VA is charged with 
constructive notice of medical evidence in its possession.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).  Presently, the 
record on appeal does not contain any reports of VA 
treatment.  Consequently, a remand is required.  38 C.F.R. 
§ 19.9 (2003).

Materials of record indicate that the veteran received 
treatment for heart-related difficulties in 1994 from a Dr. 
Tunstall and at Surry Health Clinic and Riverside and John 
Randolph hospitals.  They also indicate that he received 
relevant treatment at Louise Obici Memorial Hospital in April 
1996, and at Sentara Norfolk General Hospital sometime around 
January 2003.  Currently, the reports of this treatment are 
not of record.  On remand, the RO should make efforts to 
obtain these reports in order to ensure that the record is as 
complete as possible.

For the reasons stated, this case is REMANDED to the RO via 
the AMC for the following actions:

1.  The RO should obtain all relevant records 
of treatment from the VAMC in Hampton, 
Virginia, to include any relevant records of 
treatment dated in March 1999 and January 
2003.  The evidence obtained should be 
associated with the claims file.

2.  The veteran should be asked to provide 
any additional evidence in his possession 
that pertains to his claim.  The veteran 
should be asked to provide releases for Dr. 
Tunstall; Surry Health Clinic; Riverside 
Hospital; and John Randolph Hospital.  He 
should also be asked to provide releases for 
the April 1996 reports from Louise Obici 
Memorial Hospital and the records from 
Sentara Norfolk General Hospital, dated 
around January 2003.  If the veteran provides 
appropriate releases, efforts should be 
undertaken to assist him in obtaining the 
records identified, following the procedures 
set out in 38 C.F.R. § 3.159.  The evidence 
obtained should be associated with the claims 
file.

3.  After the above development has been 
completed, the RO should return the claims 
file to the VA examiner who evaluated the 
veteran in April 2003.  The examiner should 
be asked to review the expanded record and to 
prepare a supplemental report indicating the 
extent to which, if any, the additional 
evidence impacts on his prior opinion as to 
the nature, etiology, and onset date of the 
veteran's current cardiac pathology.  If the 
physician who examined the veteran in April 
2003 is unavailable, the RO should schedule 
the veteran for an examination with another 
physician for purposes of obtaining the 
requested information.  In either case, the 
physician preparing the report should 
specifically address the question of whether 
it is at least as likely as not (i.e., 
whether it is 50 percent or more probable) 
that signs or symptoms noted during service-
particularly chest pain, elevated blood 
pressure readings, and/or elevated 
cholesterol readings-are etiologically 
related to the veteran's current cardiac 
pathology.  In so doing, the examiner should 
specifically comment on the April 1996 
opinion offered by the veteran's private 
cardiologist, to the effect that the disease 
process culminating in the myocardial 
infarction in June 1994 began during the 
veteran's service.  A complete rationale 
should be provided.

4.  Thereafter, the RO should take 
adjudicatory action on the veteran's claim.  
If the benefit sought remains denied, the RO 
should issue an SSOC to the veteran and his 
representative.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2003).


